         Case 1:20-cv-04260-JGK Document 96 Filed 10/08/20 Page 1 of 2




                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     Ben Franklin Station, P.O. Box 883
                                                     Washington, DC 20044


October 8, 2020

By ECF

The Honorable John G. Koeltl
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., New York, NY 10007-1312

Re: Summary Judgment Briefing Schedule, New York v. ED, No. 20-cv-4260-JGK

Dear Judge Koeltl,

       The Court has asked Defendants to respond to Plaintiffs’ proposed summary judgment

briefing schedule by October 8, 2020. ECF No. 95. As Plaintiffs indicated in their letter, certain

documents were inadvertently omitted from the administrative record, and the Department of

Education is working diligently to produce those documents to Plaintiffs.

       Although the Department does not expect the supplemental production to significantly

affect the briefing in this case, Defendants do not oppose modification of the summary judgment

briefing schedule. The parties are currently negotiating a modified briefing schedule that is

satisfactory to all parties and avoids unnecessary conflict with the Thanksgiving, Christmas, and

New Year’s holidays and will update the Court with their positions by tomorrow, October 9, 2020.

                                                  Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  JENNIFER B. DICKEY
                                                  Deputy Associate Attorney General
Case 1:20-cv-04260-JGK Document 96 Filed 10/08/20 Page 2 of 2




                                  JOHN V. COGHLAN
                                  Deputy Assistant Attorney General

                                  CARLOTTA WELLS
                                  Assistant Branch Director


                                  BENJAMIN T. TAKEMOTO
                                  (DC Bar # 1045253)
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  Ben Franklin Station, P.O. Box No. 883
                                  Washington, DC 20044
                                  Phone: (202) 532-4252
                                  Fax: (202) 616-8460
                                  E-mail: benjamin.takemoto@usdoj.gov

                                  Attorneys for Defendants




                              2
